DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed 5/9/22 including claims 1-12, out of which claims 9-12 are added anew. 
Allowable Subject Matter
Claim 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim  1;
determining whether a user equipment (UE) configuration change is necessary; generating a configuration update command including information associated with the UE configuration based on the determination; and transmitting, a UE, the configuration update command including the information associated with the UE configuration, wherein the information associated with the UE configuration is associated with a short message service (SMS) indication, the SMS indication being to indicate that an ability for the UE to use the SMS over a non-access stratum (NAS) has changed.
As recited by claim  3;
receiving, from an access and mobility management function (AMF), a configuration update command including information associated with a UE configuration in case that the UE configuration change is necessary, wherein the configuration update command is generated by the AMF, and wherein the information associated with the UE configuration is associated with a short message service (SMS) indication, the SMS indication being to indicate that an ability for the UE to use the SMS over a non-access stratum (NAS) has changed.
As recited by claim  5;
determine whether a user equipment (UE) configuration change is necessary; generate a 
configuration update command including information associated with the UE configuration is based on the determination; and transmit, to a UE, the configuration update command including the information associated with the UE configuration, wherein the information associated with the UE configuration is associated with a short message service (SMS) indication, the SMS indication being to indicate that an ability for the UE to use the SMS over a non-access stratum (NAS) has changed.
As recited by claim  7;
receive, from an access and mobility management function (AMF), a configuration update command including information associated with a UE configuration in case that the UE configuration change is necessary, wherein the configuration update command is generated by the AMF, and wherein the information associated with the UE configuration is associated with a short message service (SMS) indication, the SMS indication being to indicate that an ability for the UE to use the SMS over a non-access stratum (NAS) has changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YIU et al ( US 20200033849 ) dikscloses Logic may signal capability and interference control between a base station and a user equipment in an aerial vehicle. Logic may receive capabilities information from a user device to indicate that the user device is part of an aerial vehicle (AV-UE). Logic may transmit a measurement configuration to establish a trigger event based on a height or other measurement to instruct the AV-UE to transmit, in response to detection of the trigger event, a measurement report to the base station comprising interference information for downlink communications. And logic may transmit capabilities information from a user device to indicate that the user device is part of an aerial vehicle (AV-UE) and receive a measurement 
configuration to establish a trigger event based on a height or other measurement to instruct the AV-UE to 
transmit, in response to detection of the trigger event, a measurement report to the base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday-Friday from 9 AM to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar, can be reached on (571)272-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/           Primary Examiner, Art Unit 2645